     Case 5:21-cv-00185-DSF-PLA Document 24 Filed 08/23/21 Page 1 of 1 Page ID #:295



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         EASTERN DIVISION
11

12    BENERITO F. GABALDON,                      )    No. ED CV 21-185-DSF (PLA)
                                                 )
13                        Petitioner,            )    ORDER ACCEPTING MAGISTRATE
                                                 )    JUDGE’S REPORT AND
14                 v.                            )    RECOMMENDATION
                                                 )
15    J. PICKETT, Warden,                        )
                                                 )
16                        Respondent.            )
                                                 )
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other records on file
19    herein, and the Magistrate Judge’s Report and Recommendation.             The Court accepts the
20    recommendations of the Magistrate Judge.
21          ACCORDINGLY, IT IS ORDERED:
22          1.     The Report and Recommendation is accepted.
23          2.     The Motion to Dismiss is granted.
24          3.     Judgment shall be entered consistent with this order.
25          4.     The clerk shall serve this order and the jjudgment
                                                                g     on all counsel or parties
                                                                                        p       of record.
26    DATED: August 23, 2021
27                                                          HONORABLE DALE SS. FISCHER
                                                           UNITED STATES DISTRICT JUDGE
28
